                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

KEVIN SAFFOLD,                              )
                                            )
        Plaintiff,                          )
                                            )
          v.                                ) CIVIL ACT. NO. 1:19cv114-ECM
                                            )
MYRA K. MCLEOD,                             )
                                            )
        Defendant.                          )

                                       ORDER

        On May 20, 2019, the Magistrate Judge filed a Recommendation (doc. 10) to

which no timely objections have been filed. Upon an independent review of the file

in this case and upon consideration of the Recommendation of the Magistrate Judge,

it is

        ORDERED that the Recommendation be and is hereby ADOPTED and the

Motion for Preliminary Injunction (doc. 1) be and is hereby DENIED.

        DONE this 21st day of June, 2019.


                                      /s/ Emily C. Marks
                                EMILY C. MARKS
                                CHIEF UNITED STATES DISTRICT JUDGE
